     Case 1:20-cv-03127-SAB   ECF No. 20       filed 08/24/20   PageID.214 Page 1 of 17




1        ROBERT W. FERGUSON
         Attorney General
2        NOAH GUZZO PURCELL, WSBA #43492
         Solicitor General
3        NATHAN K. BAYS, WSBA #43025
         KRISTIN BENESKI, WSBA #45478
4        ANDREW R.W. HUGHES, WSBA #49515
         CRISTINA SEPE, WSBA #53609
5          (application for admission forthcoming)
         Assistant Attorneys General
6        EMMA GRUNBERG, WSBA #54659
         TERA M. HEINTZ, WSBA #54921
7          (application for admission forthcoming)
         KARL D. SMITH, WSBA #41988
8          (application for admission forthcoming)
         Deputy Solicitors General
9        800 Fifth Avenue, Suite 2000
         Seattle, WA 98104
10       (206) 464-7744

11
                          UNITED STATES DISTRICT COURT
12                       EASTERN DISTRICT OF WASHINGTON
                                    AT YAKIMA
13
           STATE OF WASHINGTON, et                        NO. 1:20-cv-03127-SAB
14         al.,
                                                          NOTICE OF ERRATA
15                               Plaintiffs,
                 v.
16
           DONALD J. TRUMP, et al.,
17
                                 Defendants.
18
19             Plaintiffs hereby submit a Notice of Errata for Appendix A (Dkt. No. 14-

20       1) filed in support of Plaintiffs’ Motion for Expedited Discovery (Dkt. No. 14),

21       filed August 21, 2020. Appendix A referenced an Exhibit that was inadvertently

22       omitted from the filed version of Appendix A.

                                                                     ATTORNEY GENERAL OF WASHINGTON
        NOTICE OF ERRATA                                                  Complex Litigation Division
        1:20-cv-03127-SAB                                                  800 5th Avenue, Suite 2000
                                                                            Seattle, WA 98104-3188
                                                                                 (206) 464-7744
     Case 1:20-cv-03127-SAB    ECF No. 20   filed 08/24/20    PageID.215 Page 2 of 17




1              Plaintiffs submit as an attachment to this Errata Notice a true and correct

2        copy of Exhibit 1. The attached Exhibit is hereby incorporated by reference into

3        the original August 21, 2020 filing.

4              DATED this 24th day of August, 2020.

5                                               ROBERT W. FERGUSON
                                                Attorney General
6
                                                /s/ Kristin Beneski
7                                               KRISTIN BENESKI, WSBA #45478
                                                Assistant Attorney General
8                                               NOAH GUZZO PURCELL, WSBA #43492
                                                    Solicitor General
9                                               NATHAN K. BAYS, WSBA #43025
                                                ANDREW R.W. HUGHES, WSBA #49515
10                                              CRISTINA SEPE, WSBA #53609
                                                    (application for admission forthcoming)
11                                                  Assistant Attorneys General
                                                EMMA GRUNBERG, WSBA #54659
12                                              TERA M. HEINTZ, WSBA #54921
                                                    (application for admission forthcoming)
13                                              KARL D. SMITH, WSBA #41988
                                                    (application for admission forthcoming)
14                                                  Deputy Solicitors General
                                                800 Fifth Avenue, Suite 2000
15                                              Seattle, WA 98104
                                                (206) 464-7744
16                                              noah.purcell@atg.wa.gov
                                                nathan.bays@atg.wa.gov
17                                              kristin.beneski@atg.wa.gov
                                                andrew.hughes@atg.wa.gov
18                                              cristina.sepe@atg.wa.gov
                                                emma.grunberg@atg.wa.gov
19                                              tera.heintz@atg.wa.gov
                                                karl.smith@atg.wa.gov
20                                              Attorneys for Plaintiff State of Washington
21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        NOTICE OF ERRATA                                                 Complex Litigation Division
        1:20-cv-03127-SAB                                                 800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
                                                                                (206) 464-7744
     Case 1:20-cv-03127-SAB     ECF No. 20    filed 08/24/20   PageID.216 Page 3 of 17




1                                 CERTIFICATE OF SERVICE

2              I hereby certify that on August 23, 2020, I electronically filed the foregoing

3        with the Clerk of the Court using the CM/ECF System, which in turn

4        automatically generated a Notice of Electronic Filing (NEF) to all parties in the

5        case who are registered users of the CM/ECF system. The NEF for the foregoing

6        specifically identifies recipients of electronic notice.

7              I hereby certify that I have caused to be mailed by United States Postal

8        Service the document to the following non-CM/ECF participants: (1) Donald J.

9        Trump, in his official capacity as President of the United States of America, (2)

10       United States of America; (3) Louis DeJoy, in his official capacity as Postmaster

11       General; and (4) United States Postal Service. The document will also be sent by

12       email to William D. Hyslop, U.S. Attorney for the Eastern District of

13       Washington, at bill.hyslop@usdoj.gov.

14             DATED this 24th day of August, 2020, at Tumwater, Washington.

15
                                              /s/Jennifer D. Williams
16                                            Jennifer D. Williams, Paralegal
17

18
19

20

21

22

                                                                    ATTORNEY GENERAL OF WASHINGTON
        NOTICE OF ERRATA                                                 Complex Litigation Division
        1:20-cv-03127-SAB                                                 800 5th Avenue, Suite 2000
                                                                           Seattle, WA 98104-3188
                                                                                (206) 464-7744
Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.217 Page 4 of 17




                         Exhibit 1
                                                                                                        August 13, 2020
                       Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.218 Page 5 of 17




AREAS INSPIRING MAIL                                                                                                  1
                       Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.219 Page 6 of 17




               Service Review



AREAS INSPIRING MAIL                                                                                    25
                                                                        75
                                                                             80
                                                                                  85
                                                                                       90
                                                                                            95
                                                                                                    100




                                               .
                                                             7/6/2019




                                               .
                                                            7/13/2019




                                               .
                                                            7/20/2019




                                               .
                                                            7/27/2019




                                               .
                                                             8/3/2019




                                               .
                                                            8/10/2019




                                               .
                                                            8/17/2019
                                                            8/24/2019




                       Unreconciled
                                                            8/31/2019




AREAS INSPIRING MAIL
                                               . H .
                                                             9/7/2019




                                               .
                                                            9/14/2019




                                               .
                                                            9/21/2019




                                               .
                                                            9/28/2019
                                                            10/5/2019
                                                           10/12/2019




                                               . H .
                                                           10/19/2019




                                               .
                                                           10/26/2019
                                                            11/2/2019
                                                            11/9/2019
                                                           11/16/2019




                       First-Class Composite
                                                           11/23/2019
                                                                                                                               Case 1:20-cv-03127-SAB




                                               . H . H .
                                                           11/30/2019




                                               .
                                                            12/7/2019
                                                           12/14/2019
                                                           12/21/2019
                                               . H H .     12/28/2019
                                                             1/4/2020
                                                                                                                               ECF No. 20




                                                            1/11/2020
                                                            1/18/2020
                       Target
                                               . H .




                                                            1/25/2020
                                               .




                                                             2/1/2020
                                                             2/8/2020
                                                            2/15/2020
                                                                                                                               filed 08/24/20




                                               . H .




                                                            2/22/2020
                                               .




                                                            2/29/2020
                                               .




                                                             3/7/2020
                                               .




                                                            3/14/2020
                       UCL
                                               .




                                                            3/21/2020
                                               .




                                                            3/28/2020
                                               .




                                                             4/4/2020
                                               .




                                                            4/11/2020
                                               .




                                                            4/18/2020
                                               .




                                                            4/25/2020
                                               .
                                                                                                                               PageID.220 Page 7 of 17




                                                             5/2/2020
                                               .

                       LCL




                                                             5/9/2020
                                                            5/16/2020
                                                            5/23/2020
                                               . H .




                                                            5/30/2020
                                               .




                                                             6/6/2020
                                               .




                                                            6/13/2020
                                               .




                                                            6/20/2020
                                                            6/27/2020
                                                             7/4/2020
                       SPLY
                                               . H .




                                                            7/11/2020
                                               .




                                                            7/18/2020
                                               .




                                                            7/25/2020
                                               .




                                                             8/1/2020
                                                                                            96.00




   26
                                                                                                          First-Class Letters / Flats Composite
                                                                 80
                                                                      85
                                                                           90
                                                                                        95
                                                                                             100




                                        .
                                                      7/6/2019




                                        .
                                                     7/13/2019




                                        .
                                                     7/20/2019




                                        .
                                                     7/27/2019




                                        .
                                                      8/3/2019




                                        .
                                                     8/10/2019




                                        .
                                                     8/17/2019
                                                     8/24/2019




                       Unreconciled
                                                     8/31/2019




AREAS INSPIRING MAIL
                                        . H .
                                                      9/7/2019




                                        .
                                                     9/14/2019




                                        .
                                                     9/21/2019




                                        .
                                                     9/28/2019
                                                     10/5/2019
                                                    10/12/2019




                                        . H .
                                                    10/19/2019




                                        .
                                                    10/26/2019
                                                     11/2/2019
                                                     11/9/2019




                       Marketing Mail
                                                    11/16/2019
                                                    11/23/2019
                                                                                                           Case 1:20-cv-03127-SAB




                                        . H . H .
                                                    11/30/2019




                                        .
                                                     12/7/2019
                                                    12/14/2019
                                                    12/21/2019
                                        . H H .     12/28/2019
                                                      1/4/2020
                                                                                                           ECF No. 20




                                                     1/11/2020
                       Target

                                                     1/18/2020
                                        . H .




                                                     1/25/2020
                                        .




                                                      2/1/2020
                                                      2/8/2020
                                                     2/15/2020
                                                                                                           filed 08/24/20




                                        . H .




                                                     2/22/2020
                                        .




                                                     2/29/2020
                                        .




                                                      3/7/2020
                       UCL
                                        .




                                                     3/14/2020
                                        .




                                                     3/21/2020
                                        .




                                                     3/28/2020
                                        .




                                                      4/4/2020
                                        .




                                                     4/11/2020
                                        .




                                                     4/18/2020
                                        .




                                                     4/25/2020
                                        .
                                                                                                           PageID.221 Page 8 of 17




                                                      5/2/2020
                       LCL
                                        .




                                                      5/9/2020
                                                     5/16/2020
                                                     5/23/2020
                                        . H .




                                                     5/30/2020
                                        .




                                                      6/6/2020
                                        .




                                                     6/13/2020
                                        .




                                                     6/20/2020
                                                     6/27/2020
                                                      7/4/2020
                       SPLY
                                        . H .




                                                     7/11/2020
                                        .




                                                     7/18/2020
                                        .




                                                     7/25/2020
                                        .




                                                      8/1/2020
                                                                                91.80




   28
                                                                                                   Marketing Mail
                                                               65
                                                                    70
                                                                         75
                                                                              80
                                                                                   85
                                                                                        90
                                                                                                95
                                                                                                     100




                                      .
                                                    7/6/2019




                                      .
                                                   7/13/2019




                                      .
                                                   7/20/2019




                                      .
                                                   7/27/2019




                                      .
                                                    8/3/2019




                                      .
                                                   8/10/2019




                                      .
                                                   8/17/2019
                                                   8/24/2019




                       Unreconciled
                                                   8/31/2019




AREAS INSPIRING MAIL
                                      . H .
                                                    9/7/2019




                                      .
                                                   9/14/2019




                                      .
                                                   9/21/2019




                                      .
                                                   9/28/2019
                                                   10/5/2019
                                                  10/12/2019




                                      . H .
                                                  10/19/2019




                                      .
                                                  10/26/2019
                                                   11/2/2019




                       Periodicals
                                                   11/9/2019
                                                  11/16/2019
                                                  11/23/2019
                                                                                                                 Case 1:20-cv-03127-SAB




                                      . H . H .
                                                  11/30/2019



                                      .
                                                   12/7/2019
                                                  12/14/2019
                                                  12/21/2019
                                                  12/28/2019
                                      . H H .

                                                    1/4/2020
                                                                                                                 ECF No. 20




                       Target
                                                   1/11/2020
                                                   1/18/2020
                                      . H .




                                                   1/25/2020
                                      .




                                                    2/1/2020
                                                    2/8/2020
                                                   2/15/2020
                                                                                                                 filed 08/24/20




                                      . H .




                                                   2/22/2020
                                      .




                                                   2/29/2020
                                      .

                       UCL




                                                    3/7/2020
                                      .




                                                   3/14/2020
                                      .




                                                   3/21/2020
                                      .




                                                   3/28/2020
                                      .




                                                    4/4/2020
                                      .




                                                   4/11/2020
                                      .




                                                   4/18/2020
                                      .




                                                   4/25/2020
                                      .
                                                                                                                 PageID.222 Page 9 of 17




                                                    5/2/2020
                       LCL
                                      .




                                                    5/9/2020
                                                   5/16/2020
                                                   5/23/2020
                                      . H .




                                                   5/30/2020
                                      .




                                                    6/6/2020
                                      .




                                                   6/13/2020
                                      .




                                                   6/20/2020
                                                   6/27/2020
                       SPLY




                                                    7/4/2020
                                      . H .




                                                   7/11/2020
                                      .




                                                   7/18/2020
                                      .




                                                   7/25/2020
                                      .




                                                    8/1/2020
                                                                                        91.80




   29
                                                                                                           Periodicals
               Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.223 Page 10 of 17

                VOTE-BY-MAIL POLICY BY STATE




Data Source:
     Election Mail Delivery       Standards
                   Case 1:20-cv-03127-SAB ECF No. 20   filed 08/24/20   PageID.224 Page 11 of 17




USPS Recommendations for Election Mail Ballots

       First-Class Mail for all Outgoing Election Mail Ballots
           USPS Marketing Mail is subject to existing delivery standards outlined below
           Election Mail sent as Marketing Mail is not upgraded to First Class service

       Provide advance notification of Election Mailings over 25,000 pieces




                                                                                                   8
        Election Mail –CaseUSPS      Recommendations
                            1:20-cv-03127-SAB ECF No. 20 filed 08/24/20   PageID.225 Page 12 of 17




USPS Recommendations for Election Mail Ballots


 Utilize Intelligent Mail Barcode (IMb)

 Submit Outgoing and Return Election Mail Ballot Envelope Samples to Mailpiece Design Analysts for Review

 Identify Election Mail in Electronic Documentation (eDOC)

 Apply Tag 191 On Official Election Mail




                                                                                                       9
                     Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.226 Page 13 of 17




                                                                                 2020 VOLUME
JANUARY - J U N E
• 2014VS 2 0 2 0 .

                                                 2018 VOLU            E

                     2016VOLUME                                                                        85°/o
                                                                                                       I CREASE
   2014VOLUME
                                                                                                       fro m 2014-2020




                                                                                                         USPS lnterna Data
                       Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.227 Page 14 of 17




                                    Cameron Bradley
                                            Product Manager
                                                &
                                          Steve Wolffis
                                                Vice President
AREAS INSPIRING MAIL                                                                                     71
Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.228 Page 15 of 17
Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.229 Page 16 of 17
Case 1:20-cv-03127-SAB   ECF No. 20   filed 08/24/20   PageID.230 Page 17 of 17
